Title: William Wirt to Thomas Jefferson, 15 April 1812
From: Wirt, William
To: Jefferson, Thomas


          
                  Dear Sir 
                  Richmond. 
                     April 15. 1812.
          I have your favor by the last mail, covering an hundred dollars (a draft on Gibson & Jefferson) as a fee in the suit of Livingston against you. This is much more than an equivalent for any trouble I have had in the case. In truth, I have had no trouble in it. The investigation has been to me both a pleasure and
			 instruction, and in itself, a compleat remuneration. From you I should never have wished a fee in this case. I did not consider it as your case any more than mine or that of any other citizen whom you represented at the time. Even now I am dubious of the propriety of accepting this fee, and it is only the conviction that these costs will not be left by the
			 government to rest on you, that prevents me from returning the draft. 
		  
          
          I am glad that your exposition of the Batture question is to be given to the public. It is by far the best piece of grecian architecture that I have ever seen, either from ancient or modern times. I did not think it possible that such a
			 subject could be so deeply and at the same time so airily treated—because I never before had seen such an union of lightness and solidity, of beauty and power, in any investigation. But, for the
			 purposes which are yours in the publication, justice to yourself, to the public and to the rights of New Orleans, the step is certainly proper in a high degree, and must extinguish forever the hopes of Mr Livingston from that sordid and nefarious speculation. I thank you sincerely for the promissed copy of the pamphlet.
          
                  I suspect you are mistaken as to the object of the Suit against you by the executors of Mrs Randolph. Since I recd your letter last night I have not had it in my power to examine the Bill against you, if one be filed, for the court of the Circuit for this county is sitting and I have been closely engaged all day.—But I am concerned for one deft in a suit originally brought by that lady and now depending in the name of her executors, on the ground of a written agreement in the nature of a marriage contract, between her intended
			 husband and her father Mr Jennings, to which agreement I think Mr Wayles was a surety for John Randolph. I write hastily, from memory and am by no means sure of the accuracy of my memory. The suit to which I allude is in the federal court. Ed. Randolph is the main deft & those immediately connected with him have been regarded as sustaining the whole responsibility. This is so much conjecture that I shall say no more about it. I need not add that you can never be drawn into question in any court in which I practise, without every defence which I can render.
          
                  For the other subject of your letter I am most thankful;—it is an evidence of your indulgent attention to my requests, which I shall never forget. I despair of the subject. It has been continually sinking under me. The truth perhaps cannot be prudently published by me during my life. I propose at present to prepare it and leave the manuscript with my family. I still think it an useful subject. and one which may be advantageously wrought not only into lessons on eloquence, but on the superiority of solid and practical parts over the transient and gaudy shew of occasion. I wish only it had been convenient to you to enable me to illustrate and adorn my scheme by a short portrait of Mr H’s most prominent competitors. I have given you too much trouble tho’ already to seek you to give you more.—I need only add the prayer which is on my heart that Heaven may crown your future life  with that perfect peace to which, if man ever was, you are so justly entitled.
          
            Wm Wirt
        